DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawing to a server parsing multiple telephone number and applying voice recognition to determine that a user is active on a communication channel of plurality communication channels, classified in class H04M3/51.
II.	Claims 16-20, drawing to a device for telephonic communication with top surface. processor and memory that establish communication and analyze call data from communication channel, classified in class G10L15/30.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, Group I have a server parsing multiple telephone number and applying voice recognition to determine that a user is active on a communication channel of plurality communication channels, which is different from Group II a device for telephonic communication with top surface. processor and memory that establish communication and analyze call data from communication channel.  See MPEP § 806.05(d).
During a telephone conversation with Mr.  GLENN MICHAEL on March 13, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Claim 16-20 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr.  GLENN MICHAEL on March 13, 2022.
Claims 16-20 are canceled. 

Allowable Subject Matter
Reasons for Allowance
Claims 1-15 are allowed.
The closest prior art U.S Pub. No.2013/0336172 A to ALTBERG et al. discloses communication references to connect people for real time communications via concurrent calls. One embodiment includes: responsive to a search request, identifying information of an entity according to the search request; associating a telephonic reference with the information of the entity; providing the telephonic reference for presentation with the information of the entity to a user; and responsive to a request made via the telephonic reference for a telephonic connection between the user and the entity, initiating a plurality of concurrent calls to a plurality of telephonic references of the entity or a plurality of concurrent calls to a plurality of telephonic references of the user (Abstract).
As to claim 1, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested grouping, by the server, the plurality of telephonic numbers into groups of telephonic numbers based on the identification information; associating, by the server, a first group of telephonic numbers of the groups of telephonic numbers with a first group of softphones, wherein the groups of telephonic numbers are associated with a first set of terminals; forming, by the server, a first batch of communication channels with the first set terminals and the first group of softphones; analyzing, by the server, call data from the first batch of communication channels, wherein analyzing the call data further includes: applying voice recognition algorithms, the voice recognition algorithms being operable to determine that the user is active on a first communication channel of the first batch of communication channels; and disconnecting, other communication channels among the first batch of communication channels and providing closing documents; or applying the voice recognition algorithms, the voice recognition algorithms being operable to determine that the user is not active on the first batch of communication channels and disconnecting the first batch of communication channels; and establishing a second batch of communication channels between a second group of softphones and a second set of terminals associated with a second group of telephonic numbers.
As to claim 10, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested grouping the plurality of telephonic numbers in a plurality of groups based on the names; and determining, based on the repository, a first group of telephonic numbers associated with a first user of the plurality of users; associating, by the server, the first group of telephonic numbers with a first group of a softphones, wherein the first group of softpohones form a plurality of communication channels with terminals associated with the first group of telephonic numbers; applying, by the server and based on call data from the plurality of communications channels, voice recognition algorithms operable to determine that the first user is active on a first communication channel of the plurality of communication channels; and in response to determining that the first user is active on the first communication channel, terminating, by the server, the plurality of communication channels except for the first communication channel.

Claims 2-9 are allowed as depending from claim 1.
Claims 11-15 are allowed as depending from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653